ACCEPTED
                                                                                                                         01-14-01000-CV
                                                                                                              FIRST COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                     6/4/2015 9:04:15 AM
                                                                                                                   CHRISTOPHER PRINE
                                                                                                                                  CLERK




                                       Thompson, Coe, Cousins & Irons, L.L.P.
                                                  Attorneys and Counselors
                                                                                                    FILED IN
                                                                                             1st COURT OF APPEALS
Andrew L. Johnson                                                                                HOUSTON, TEXASAustin
Direct Dial: (713) 403-8205                                                                  6/4/2015 9:04:15 AM Dallas
ajohnson@thompsoncoe.com                                                                                         Houston
                                                                                             CHRISTOPHER A.Los PRINE
                                                                                                                  Angeles
                                                                                                     Clerk      Saint Paul

                                                      June 3, 2015


    Via Efiling
    Hon. Christopher A. Prine
    Clerk of the First Court of Appeals
    301 Fannin Street
    Houston, Texas 77002

    Re:      Cause No. 01-14-01000-CV; Toby Paul Couchman and Pro-Surv v. Elizabeth Cardona

    Dear Hon. Clerk Prine,

           Please be advised that Andrew L. Johnson will present argument for Appellants Toby
    Paul Couchman and Pro-Surv during oral argument scheduled in Cause No. 01-14-01000-CV at
    10:00 a.m. on June 9, 2015.

                                                                   Sincerely,


                                                                   /s/ Andrew L. Johnson________________
                                                                   Andrew L. Johnson

    ALJ/kl




                    One Riverway | Suite 1400 | Houston, TX 77056 | (713) 403-8210 | Fax: (713) 403-8299